AGREEMENT





AGREEMENT, dated as of March 18, 1987 between Henkel KgaA, organized under the
laws of the Federal Republic of Germany (“Henkel”), and The Clorox Company, a
Delaware corporation (“Clorox”).



WHEREAS, Henkel and Clorox are parties to an agreement dated June 18, 1981, as
amended by an agreement dated as of July 16, 1986 (as so amended, the “1981
Agreement”).



WHEREAS, the relationship between Henkel and Clorox pursuant to the 1981
Agreement has been mutually beneficial and the parties wish to strengthen such
relationship.



NOW, THEREFORE, Henkel and Clorox agree as follows:



1.  Paragraph 4 of the 1981 Agreement is hereby amended as set forth below
(without affecting the remainder of the 1981 Agreement, including its
incorporation by reference to the provisions of Section 4 of the Letter
Agreement as of July 31, 1974, all of which remain in effect):



Each of the references in clauses (a) and (c) (ii) of Paragraph 4 to “25%” is
hereby deleted and replaced by a reference to “30%”.



Henkel and Clorox shall as promptly as practicable make or cause to be made all
necessary filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976
so as to permit Henkel to acquire more than 25% of the outstanding common stock
of Clorox and shall each use its best efforts to seek early termination of the
applicable waiting periods and to furnish or cause to be furnished promptly any
additional information required or duly requested pursuant to such Act.





H E N K E L  K G a A

THE CLOROX COMPANY

/s/ Prof. Sihler

/s/ Dr. Winkhaus

By:  /s/ C. R. Weaver,

C. R. Weaver, Chairman and C.E.O.

By:  /s/ E/ A/ Cutter

E. A. Cutter, Vice President –

General Counsel





